Citation Nr: 1546656	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997, including service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the VA RO that denied the Veteran's claim of entitlement to CFS.

The issue of entitlement to service connection for CFS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2002 rating decision declined to reopen the Veteran's claim of entitlement to fatigue and tiredness; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision.

2.  The evidence received since the February 2002 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for CFS.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying the Veteran's claim of entitlement to service connection for CFS is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for CFS.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for CFS was last finally denied in a February 2002 rating decision.  The Veteran did not timely disagree with this determination, nor did he submit new and material evidence within one year of this decision.  No new service records have been submitted.  Therefore, the February 2002 rating decision is final.  38 C.F.R. § 3.156(b), (c) (2015).  

The February 2002 rating decision found that the Veteran had not submitted new and material evidence sufficient to reopen his claim for service connection for CFS.  The RO found that the evidence of record did not support a finding that the Veteran suffered from CFS that had its inception in the military.  The evidence under consideration at the time of the February 2002 rating decision consisted of, in pertinent part, the Veteran's service treatment records and post-service medical records.  The Board must determine if new and material evidence has been submitted since the time of the February 2002 final rating decision.  

The Veteran has, since February 2002, submitted a statement from a physician opining that his CFS was related to service.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of this evidence, the Veteran's previous claim for service connection was denied because the evidence did not support a finding that the Veteran suffered from CFS that had its inception in the military.  The newly-submitted evidence concerns a link between the Veteran's CFS and his military service, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for CFS is reopened.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

The request to reopen the claim for service connection for CFS is granted, and the appeal is allowed to this extent.






REMAND

Having reopened the Veteran's claim of entitlement to service connection for CFS, the Board finds that further development of the medical evidence is necessary in order to render an opinion.  

The Veteran served in Southwest Asia during the Persian Gulf War, and he claims to have CFS as a result of this service.  The Veteran has not been afforded an adequate VA examination to address the presence of any undiagnosed illness due to his Gulf War service.  While a January 1998 VA examination indicated that the Veteran did not have CFS, the examiner did not explain this conclusion, nor did the examiner address whether the Veteran's complaints of fatigue met the criteria for an undiagnosed illness due to his Persian Gulf War service.  The Board acknowledges that Dr. Hamilton submitted a statement in January 2010 that the Veteran had CFS that was related to his active duty service.  The Board cannot render a decision based solely on this opinion, however, because it offers no explanation for its conclusion.  Accordingly, the Board finds that a remand for a Gulf War examination is necessary in order to fully and fairly assess the merits of the Veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records of which VA has notice, including all pertinent VA and private medical records, have been obtained and associated with the claims file.

2.  Then, schedule the Veteran for a VA Gulf War examination to determine the current nature and likely etiology of the Veteran's symptoms such as fatigue, joint pain, and skin rash.  The VA examiner's opinion should: 

(a) Address whether the Veteran's symptoms, including fatigue, joint pain, and skin rash, meet the diagnostic criteria for CFS.  Why or why not? 

(b) If the Veteran's symptoms do not meet the diagnostic criteria for CFS, address (1) whether the Veteran's symptoms are attributable to a known clinical diagnosis, and if so, (2) whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service.  Why or why not? 

(c) If the Veteran's symptoms are not attributable to a known clinical diagnosis, are his symptoms at least as likely as not (50 percent probability or greater) an undiagnosed illness resulting from his service in the Persian Gulf?  Why or why not? 

These opinions should consider the evidence of record, including the Veteran's in-service complaints of fatigue, for example in March 1994, June 1994, September 1996, and March 1997, and the Veteran's presentation of symptoms since service.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


